         Case 1:17-cv-01953-RDM Document 71-1 Filed 08/23/19 Page 1 of 1




                     �nit£� �tat£s illourt of J\pp£als
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 17-7172                                                      September Term, 2018
                                                                     FILED ON: JULY 5, 2019

ATLAS AIR, INC. AND POLAR AIR CARGO WORLDWIDE, INC.,
                     APPELLEES

V.

INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ET AL.,
                  APPELLANTS


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:17-cv-01953)


       Before: GRIFFITH, Circuit Judge, and EDWARDS and RANDOLPH, Senior Circuit Judges

                                         J U D GMENT

       This cause came on to be heard on the record on appeal from the United States District
Court for the District of Columbia and was argued by counsel. On consideration thereof, it is

        ORDERED and ADJUDGED that the judgment of the District Court appealed from in
this cause is hereby affirmed, in accordance with the opinion of the court filed herein this date.

                                            Per Curiam



                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                         BY:   Isl

                                                               Michael C. McGrail
                                                               Deputy Clerk


Date: July 5, 2019

Opinion for the court filed by Circuit Judge Griffith.
